UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-1916



DAVID W. NOBLE, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES POSTAL SERVICE; NATIONAL ASSO-
CIATION OF LETTER CARRIERS, AFL-CIO; NATIONAL
ASSOCIATION OF LETTER CARRIERS, AFL-CIO,
Branch 142,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frank A. Kaufman, Senior District Judge.
(CA-95-2616-K, CA-96-2398-K)


Submitted:   September 30, 1998           Decided:   October 13, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Noble, Jr., Appellant Pro Se. Perry F. Sekus, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland; Brian Michael
Reimer, UNITED STATES POSTAL SERVICE, Washington, D.C.; Susan
Judith Panepento, Bruce H. Simon, COHEN, WEISS & SIMON, New York,
New York, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David W. Noble, Jr. appeals the district court’s order enter-

ing summary judgment in his civil action against his employer, the

United States Postal Service, for breach of the employer’s collec-

tive bargaining agreement with the union, and against his union,

for breach of its duty of fair representation of employees. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Noble v. United States Postal Service, Nos. CA-95-

2616-K; CA-96-2398-K (D. Md. July 14, 1997). Further, we deny

Noble’s motions to supplement the record on appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2